Lansdon:
The respondent has asserted a deficiency in income tax for the year 1924, in the amount of $226.50. The petitioner alleges that his income for the taxable year was inadvertently overstated in his return.
FINDINGS OF FACT.
The petitioner is an individual residing in Kansas City, Mo., where he conducts a news store and shoe-shining stand. Assisted by a deputy collector of internal revenue, he made an income-tax return for the taxable year. Such return was prepared without reference to any books of account. The petitioner’s original records of income and expenses for the year in question have been destroyed. Upon audit of the return the respondent determined a deficiency in the amount of $226.50.

Judgment will be entered for the respondent.